; el ,i/iM/d‘

Stephen Brandon #1358835
Stiles Unit 3060 FM. 3514
Beaumonti Texas 77705 `

@E©EUVE© UN

couRTOFCRIMnNALAPPEALS
AUS 05 2015

Augusc 03, 2015 b , AF@@U@@SY@,CW@FR

.RE: RETAIN A COPY OF: WRIT OF HABEAS CORPUS NO.WR-7l,-44-Ol.

'Dear Clerk of The Court, Louise Pearson;

On or abogt the year of 2008, Attorney, Winston E.Cochran Jr.,
pfiled an ll.07 Writ of Habeas Corpus on my behalf. However 1, never
received a copy of this Writ, after asking Mr.Cochran on Several

occasions.

Mrs.Pearson,_may l retain a copy of this Writ No-WR471,44-01, bIlam

willing to pay the full fees the Court requiers¢

Thank yop for your time in this matter.

_Si“eeeely'l /A'@/M é/La/w/m/